Citation Nr: 0635875	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  00-20 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition.

2.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).

3.  Entitlement to an increased rating for an anal fistula 
with hemorrhoids, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1999 and August 2000 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that reopened the veteran's previously denied claim for 
service connection for a low back condition, denied his claim 
for service connection for TMJ, and denied his claim for an 
increased rating for his anal fistula with hemorrhoids, 
currently rated as 10 percent disabling.  

Although the RO reopened the veteran's claim for service 
connection for a low back condition, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The issues of entitlement to service connection for a low 
back condition and for TMJ are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a low back condition 
was previously denied in a December 1971 Board decision.  The 
veteran did not appeal that decision.

2.  Evidence received since the December 1971 decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's anal fistula with hemorrhoids disability is 
manifested by no more than constant slight or occasional 
moderate fecal leakage.  His disability is not manifested by 
persistent bleeding with secondary anemia, large or 
thrombotic hemorrhoids, or hemorrhoids with fissures.


CONCLUSIONS OF LAW

1.  The December 1971 Board decision that denied service 
connection for a low back condition is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back condition.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2000).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's anal fistula with hemorrhoids disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b); 4.114, Diagnostic Codes (DCs) 7332, 7335, 7336 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a December 1971 decision, the Board denied the veteran's 
claim for service connection for a low back condition.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2005).  Thus, the December 1971 decision 
became final because the appellant did not file a timely 
appeal.

The claim for entitlement to service connection for a low 
back condition may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
March 1999.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that bears 
directly and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  The Board notes, as an aside, 
that the definition of "new and material evidence" has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001.  Thus, this change does not 
apply to the instant case because the claim to reopen was 
received before that date.  See 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, post-
service VA and private medical records, and the veteran's 
statements.  The Board found that the veteran's low back 
condition pre-existed his entry into service and that his low 
back condition was not aggravated or permanently worsened by 
his period of service, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection for a low back condition in March 1999.  The Board 
finds that the evidence received since the last final 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

Evidence received since the last final decision includes a 
March 1999 letter from the veteran's chiropractor in which 
the chiropractor opines that the veteran's current low back 
problems are related to the back injuries he sustained in 
service.  The Board finds this opinion relating the veteran's 
current disability to his period of active service to be 
evidence that is both new and material, as it demonstrates a 
nexus to service.  This evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  New evidence is sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Thus, the claim for service connection is 
reopened.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Anal fistulas are rated under the diagnostic criteria 
pertaining to impairment of sphincter control.  38 C.F.R. 
§ 4.114, DC 7335.  Under these criteria, a noncompensable 
rating is warranted for healed or slight impairment of 
sphincter control without leakage.  Where there is constant 
slight, or occasional moderate leakage, a 10 percent 
disability rating is warranted.  Where there are occasional 
involuntary bowel movements necessitating the wearing of a 
pad, a 30 percent disability rating is warranted.  Where 
there is extensive leakage and fairly frequent involuntary 
bowel movements, a 60 percent disability rating is warranted.  
Finally, a 100 percent disability rating is warranted where 
there is complete loss of sphincter control.  38 C.F.R. 
§ 4.114, DC 7332.

In February 1999, the veteran underwent VA examination.  At 
that time, the veteran reported that he first developed 
hemorrhoids in approximately 1968, and was also told at that 
time that he might have an anal fissure.  He denied a history 
of constant or profuse bleeding, and denied ever having 
surgery.  His current complaints included intermittent 
swelling and protrusion, pain with bowel movements, and blood 
spotting on toilet paper approximately twice per week.  He 
stated that his symptoms were alleviated by using over-the-
counter medication.  He described his stool as being of 
normal character and color.  There was no spontaneous history 
of severe rectal tenesmus.  The examiner noted that he was 
not able to document that the veteran's symptoms had worsened 
over time.  Physical examination revealed one moderate 
hemorrhoidal tag and one smaller tag, both externally.  They 
did not appear to be inflamed, and there was no evidence of 
bleeding.  Minimal internal hemorrhoids were noted.  The 
examiner was unable to detect scar tissue that would be 
compatible with a prior fistula or fissure, nor was there 
tenesmus in the rectal canal.  There was no ampula 
tenderness, nor masses detected.  The impression was two 
minor non-inflamed hemorrhoidal tags.

The veteran underwent a private colonoscopy in December 1998.  
At that time, digital rectal exam revealed normal sphincter 
tone without palpable rectal masses.  Grade 2 internal 
hemorrhoids were observed.

The veteran again underwent VA examination in December 2004.  
At that time, the veteran complained of blood on toilet paper 
approximately twice per week, and occasional painful bowel 
movements when constipated.  With regard to the degree of 
sphincter control, the veteran reported that with urgency, he 
was generally able to hold it for a short period of time.  He 
described his major problem as fecal leakage, which he 
reported as occurring on a daily basis.  He stated that he 
had tried to use pads, but was not able to wear them due to 
irritation in the area of his groin.  As a result, he stated 
that he soiled his underwear on a daily basis.  He reported 
that his condition was alleviated with over-the-counter 
medication.  Physical examination revealed some excoriation 
in the anal area, but no ulcerations, "which would go with 
the fecal leakage."  Digital rectal examination was normal, 
as was sphincter tone.  No acute fissure was noted.  There 
were external skin tags compatible with external hemorrhoids.  
There was no anemia.  The examiner concluded that the 
veteran's sphincter control seemed to be good, as he was 
generally able to hold his bowel movements with feelings of 
urgency.  To ensure a full examination, the veteran was 
scheduled for a follow-up colonoscopy.

On colonoscopy in January 2005, the veteran was found to have 
internal hemorrhoids, but an otherwise normal examination.  
His internal hemorrhoids were banded.

On VA examination in February 1999 and in December 2004, the 
veteran described experiencing anal leakage on a daily basis, 
but stated that he was generally able to hold his bowel 
movements for a short period of time and stated that he did 
not wear pads.  While the veteran has asserted that his 
reason for not wearing pads is irritation to the area of his 
groin, the Board does not find this fact to be persuasive 
evidence allowing for the award of an increased rating, as 
the veteran has at no time described occasional involuntary 
bowel movements, as is required for an increased disability 
rating of 30 percent.  Because the veteran has not reported, 
either to examiners or treating providers, that he has 
experienced occasional involuntary bowel movements, the Board 
finds that the veteran is not entitled to an increased rating 
under DC 7332.

The Board now turns to the question of whether the veteran is 
entitled to an increased rating under DC 7336, the diagnostic 
code pertaining to hemorrhoids.
Hemorrhoids, both internal and external, are evaluated using 
criteria found at 38 C.F.R. § 4.114, DC 7336.  Under DC 7336, 
a noncompensable rating is assigned when there is evidence of 
mild or moderate hemorrhoids; a 10 percent rating is assigned 
when there is evidence of large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences; and, a 20 percent rating is assigned 
when there is evidence of hemorrhoids with persistent 
bleeding and secondary anemia, or hemorrhoids with fissures.  
38 C.F.R. § 4.114, DC 7336.

In this case, there clinical records do not demonstrate that 
the veteran was treated for large or thrombotic hemorrhoids.  
Nor is there evidence of persistent bleeding and secondary 
anemia, or hemorrhoids with fissures.  After the January 2005 
colonoscopy, the veteran's hemorrhoids were banded.  
Treatment records dated to September 2005 do not show further 
treatment pertaining to hemorrhoids.  Additionally, treatment 
records dated in March 2005 show that the veteran was not 
anemic.  Accordingly, the veteran does not meet the criteria 
for a compensable rating for his hemorrhoids under DC 7336.

In sum, the weight of the credible evidence demonstrates that 
the veteran's anal fistula with hemorrhoids disability does 
not warrant a disability rating in excess of 10 percent.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001, April 2002, 
November 2003, March 2005, and July 2006; a rating decision 
in September 1999; a statement of the case in November 2003; 
and a supplemental statement of the case in November 2004 and 
February 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for an increased rating.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.



ORDER

The claim for service connection for a low back condition is 
reopened.  To that extent only, the appeal is allowed.

A rating in excess of 10 percent for an anal fistula with 
hemorrhoids is denied.


REMAND

As the Board has determined that the previously denied claim 
for service connection for a low back condition may be 
reopened, the second step for the Board in this case is to 
assess the new and material evidence in the context of the 
other evidence of record and make new factual determinations.  
See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The record 
reflects that the veteran has received extensive treatment 
for his low back, both in service and following his 
separation from service.  The veteran has not yet been 
afforded a VA examination.  Because a VA examiner has not yet 
opined as to whether the veteran's back problems are related 
to his period of active service, including whether a pre-
existing back disorder was aggravated by his period of active 
service, the Board finds that an additional examination and 
etiological opinion are in order.  

The Board also finds that an additional examination and 
opinion are in order with respect to the veteran's claim for 
service connection for TMJ.  The veteran asserts that his TMJ 
is the result of shrapnel wound injuries to the jaw sustained 
in service.  In October 2005, the veteran underwent VA dental 
examination.  The VA examiner at that time noted that the 
veteran had complained of jaw pain since early 1970.  He also 
noted that in a March 1986 letter, the veteran's private oral 
surgeon reported that the veteran had "possible derangement 
of the meniscus right and temporomandibular joints related to 
the traumatic [in-service] episode."   Despite evidence that 
the veteran had complained of jaw pain since 1970, the 
examiner stated that without documentation as to whether the 
temporomandibular joints were injured during service, he 
could not, without resorting to speculation, opine as to 
whether the veteran's TMJ was related to his in-service 
shrapnel wounds.  The examiner did not address the opinion of 
the private oral surgeon relating the veteran's TMJ to his 
shrapnel injuries.  Because the examiner did not specifically 
address the private oral surgeon's opinion finding that the 
veteran's TMJ is related to his service, the Board finds that 
an additional examination and opinion are necessary in order 
to reconcile the opinion of the private oral surgeon with the 
other opinions of record.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the etiology of his low 
back disability.  Any further indicated 
studies must also be conducted.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination.  

The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that the 
veteran's low back disability is causally 
or etiologically related to his period of 
active service.  The examiner should also 
specifically address whether any pre-
existing back disorder was aggravated or 
permanently worsened as a result of his 
period of active service.  The examiner 
should provide the rationale for the 
opinion provided, and, if necessary, 
reconcile the opinion with the other 
opinions of record.  If the requested 
opinion cannot be rendered without resort 
to speculation, the examiner should so 
state.

2.  Schedule the veteran for a VA 
dental examination for the purpose of 
ascertaining the etiology of his TMJ.  
Any further indicated studies must also 
be conducted.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that the 
veteran's TMJ is causally or 
etiologically related to the veteran's 
period of active service, including his 
service-connected residuals of shrapnel 
wounds to the jaw area.  The examiner 
should also specifically address whether 
the veteran's service-connected residuals 
of shrapnel wounds to the face aggravate 
his TMJ.  The examiner should provide the 
rationale for the opinion provided and 
reconcile the opinion with the other 
opinions of record, to specifically 
include the March 1986 private oral 
surgeon's opinion that the veteran's TMJ 
is possibly related to his inservice 
trauma.  If the requested opinion cannot 
be rendered without resort to 
speculation, the examiner should so 
state.

3.  Then, readjudicate the claims for 
service connection for a low back 
disability and for TMJ.  If further 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
opportunity for response.  Thereafter, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


